Citation Nr: 9905144	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to restoration of a 10 percent disability 
rating for malaria.  

2.  Entitlement to an increased rating for malaria.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in March 1994.  That decision denied the 
veteran's claim of entitlement to an increased (compensable) 
rating for malaria.  The denial was duly appealed.

The Board of Veterans' Appeals (Board) notes that the veteran 
was assigned a 10 percent disability rating by the RO in 
September 1994.  The Court of Veterans Appeals (Court) has 
held that where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 1994, the RO proposed to reduce the veteran's 
rating from 10 percent to noncompensable.  The veteran was 
notified and the reduction was enacted by a rating decision 
dated in June 1995.  The veteran noted his disagreement with 
that reduction by a letter dated in July 1995.

A hearing was held in November 1998 in Houston, Texas, before 
the undersigned, who is the member of the Board rendering 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).


REMAND

Review of the veteran's claims folder reveals that further 
evidentiary and procedural development is required prior to 
appellate consideration of the veteran's claim on the merits.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

The Board notes that VA conducted an examination of the 
veteran on September 4, 1997.  The examiner expressed the 
opinion that the veteran did not then have an active malarial 
infection.  However, the veteran has presented the opinion of 
a private doctor that notes the veteran was treated for 
malaria beginning on September 9, 1997.  Although the 
malarial smear was "clean" according to treatment records 
from that private doctor, chloroquine did effectively treat 
and relieve the veteran's symptomatology.  The Board notes 
many private medical records from this same physician that 
show treatment with chloroquine.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The Board notes that the 
rating criteria for malaria were amended effective August 30, 
1996.  61 Fed.Reg. 39873 (July 31, 1996).

Those changes deleted and reserved § 4.88 that provided when 
rating disability from malaria, once identified by clinical 
and laboratory methods, or by clinical methods alone where 
the disease is endemic, the clinical course of the disease, 
the frequency and severity of recurrences, the necessity for 
and the reaction to medication, should be the basis of 
evaluation, not the presence or absence of parasites. When 
there have been relapses following the initial course of 
treatment, further relapses are to be expected and for some 
time the veteran must be given the benefit of the doubt as to 
unexplained fever of short duration, controlled by medication 
specific for malaria.  38 C.F.R. § 4.88 (1996).

Under the old criteria, malaria was rated as follows:  A 10 
percent evaluation is warranted for malaria that has been 
recently active, with one relapse in the past year, or for 
old cases of malaria with moderate disability. Following a 
rating period of one year based on relapse or recurrence, the 
veteran will be notified that his compensation will be 
discontinued unless he submits evidence from a physician 
showing recurrent attacks or other disabling effects of 
malaria. Additionally, following a 36-month period of 
compensation, he must report to a VA medical facility during 
an actual relapse of the disease to obtain a blood smear. If 
the blood smear is positive for malaria, the case must be 
sent to the Director, Compensation and Pension Service, for 
acceptance of the diagnosis of malaria for rating purposes. 
38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304, Note 2, 
effective prior to August 30, 1996.

Under the new criteria, as an active disease, malaria is 
rated at 100 percent disabling.  Also included in those new 
criteria is the following note:  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears. If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone. Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears. Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.  38 C.F.R. 
§ 4.88b DC 6304 (1998).

The Board notes that the examiner in September 1997 did not 
note the presence or absence of liver or spleen damage during 
the veteran's examination.  Such information is necessary for 
evaluation of the veteran's disability under DC 6304.  At his 
November 1998 hearing, the veteran testified that he had just 
gotten over an attack of malaria for which his private doctor 
prescribed medication on November 17, 1998.  Such records are 
relevant to the current appeal.  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for malaria since 
1993.  After securing the necessary 
release, the RO should obtain any of the 
outstanding records.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to ascertain whether he 
suffers from active malaria or any 
residuals of malaria and, if so, to 
ascertain the current severity of such 
residuals.  The claims file should be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special tests and studies 
should be accomplished, including blood 
smears for the purpose of detecting the 
presence of malarial parasites.  In 
conjunction with a review of the 
veteran's claims file, it is requested 
that the examiner render an opinion as to 
the following: (a) Does the veteran 
currently suffer from the active disease 
process of malaria?  (b) Does the veteran 
have residual spleen or liver damage from 
his service-connected malaria?  Does the 
veteran have any other residuals of 
malaria?  (c) The examiner should review 
the claims file and opine as to whether 
any relapses occurred, and if so, when 
they occurred and the frequency of the 
relapses.  (d) The examiner should note 
the probability that the veteran's 
previously diagnosed malaria would not be 
evidenced by a single malaria smear 
during an active phase of the disease.  
The basis for all opinions should be 
explained to the extent possible.  The 
claims file must be available for review 
by the examiner.  

3.  After completion of the above and 
after undertaking any additional 
development deemed necessary, the RO 
should review the expanded record and 
review the veteran's increased rating for 
malaria claim under both the old and the 
new rating criteria.  The RO should then 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case (to 
include citation to and discussion of 
applicable laws and regulations 
(including the old and new rating 
criteria for malaria and reduction of 
ratings)).  After affording the veteran 
and his representative an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to assist the veteran and to 
ensure due process of law.  The Board intimates no opinions 
as to the ultimate determinations to be made.  While this 
case is in remand status, the veteran is free to submit 
additional evidence and argument on the questions at issue.  
See Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


